United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.T., Appellant
and
U.S. POSTAL SERVICE, LAKEVIEW POST
OFFICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1157
Issued: February 10, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 23, 2021 appellant filed a timely appeal from a June 24, 2021 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,701.10 for the period December 29, 2018 through May 5, 2020 for which she was
without fault, because she received wage-loss compensation at an incorrect pay rate; and
(2) whether OWCP properly denied waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 23, 2016 appellant, then a 48-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed severe osteoarthritis in her left hip that was
caused or aggravated by her repetitive work duties, including lifting up to 35 pounds, walking and
climbing stairs, bending, twisting, and stooping. She noted that she first became aware of her
condition on May 17, 2014 and realized its relationship to her federal employmen t on
September 27, 2015. On April 18, 2017 appellant underwent left total hip arthroplasty. OWCP,
on October 24, 2018, accepted permanent aggravation of left hip arthritis.
Appellant subsequently filed claims for compensation (Form CA-7) for disability from
work.
In a June 25, 2019 memorandum, OWCP indicated that appellant was paid compensation
at the weekly rate of $1,238.71, effective December 29, 2018, for the period of compensation as
May 4 through 31, 2019 at the annual rate of $64,413.00, weekly rate of $1,238.71.
On August 12, 2019 appellant returned to part-time, limited-duty work, two hours per day.
OWCP paid her wage-loss compensation for the period August 12 through 17, 2019 and August 19
through September 13, 2019 at the weekly rate of $1,238.71, effective December 29, 2018.
OWCP, by decision dated August 16, 2019, denied appellant’s claim for compensation for
disability from work during the period July 9, 2016 through December 28, 2018. It found that the
medical evidence of record was insufficient to establish that she was totally disabled from work
during the claimed period as a result of her accepted condition.
On August 14, 2020 appellant requested reconsideration.
In a memorandum dated October 20, 2020, OWCP found that appellant’s date of last
exposure to accepted work factors was July 8, 2016 and that her weekly pay rate on that date was
$1,151.13.
In an October 21, 2020 decision, OWCP modified in part and affirmed in part the
August 16, 2019 decision. It found that the medical evidence of record was sufficient to establish
that the April 18, 2017 total left hip arthroplasty was medically necessitated and causally related
to appellant’s accepted condition. OWCP authorized a payment of wage-loss compensation in the
amount of $68,699.99 for the period April 18, 2017 through December 28, 2018, based on
appellant’s July 9, 2016 pay rate of $1,151.13 weekly. However, appellant’s claim remained
denied for the period July 9, 2016 through April 17, 2017 as the medical evidence was insufficient
to establish that she was totally disabled from work during the claimed period. OWCP next
determined that appellant received an overpayment of compensation in the amount of $1,701.10
for the period, commencing December 29, 2018, as she was previously paid compensation
commencing that date, based on a pay rate of $1,238.71, effective that date, but she should have
received compensation based on a pay rate of $1,151.13, effective July 9, 2016, the date she
stopped work. It noted that she did not return to work until August 12, 2019 in a part-time, limitedduty position.

2

In a preliminary overpayment determination dated May 17, 2021, OWCP notified
appellant that she had received an overpayment of compensation in the amount of $1 ,701.10 for
the period December 29, 2018 through May 5, 2020. It explained that she should have received
compensation based on a weekly pay rate of $1,151.13, effective July 9, 2016, instead of
$1,238.71, effective December 29, 2018, during the above-noted period. OWCP calculated that,
from December 29, 2018 through May 5, 2020, appellant had received a total of $1,701.10 in
wage-loss compensation based on the weekly pay rate of $1,238.71. It further advised appellant
of its preliminary determination that she was without fault in the creation of the overpayment and
requested that she complete an overpayment action request form and an overpayment recovery
questionnaire (Form OWCP-20). OWCP further requested that appellant provide supporting
financial documentation, including copies of income tax returns, bank account statements, bills,
pay slips, and any other records to support income and expenses. Additionally, it notified her that
she could request a telephone conference, a final decision based on the written evidence, or a
prerecoupment hearing. Appellant was allotted 30 days to respond.
In a letter dated June 16, 2021, appellant contended that she was not aware that she was
being overpaid. She noted that she was unable to repay the overpayment because she had just
returned to work on May 17, 2021 after recuperating from COVID-19 and she had to borrow
money from her family to pay her bills since she was not paid while off work.
In a Form OWCP-20 completed by appellant on June 16, 2021, she reported total monthly
income of $2,845.52. Appellant noted total monthly expenses of $2,325.57. She listed assets of
$47.00 in bank accounts. Appellant submitted supporting financial documentation.
By decision dated June 24, 2021, OWCP finalized its preliminary overpayment
determination of May 17, 2021, finding that appellant received an overpayment of compensation
in the amount of $1,701.10 for the period December 29, 2018 through May 5, 2020 because she
received wage-loss compensation based on the incorrect weekly pay rate of $1,238.71, when she
should have received wage-loss compensation based upon her pay rate on the date disability began
of $1,151.13 per week. It also found that she was without fault in the creation of the overpayment,
but denied waiver of recovery of the overpayment as her income exceeded her expenses by more
than $50.00 per month. OWCP requested that appellant forward $100.00 each month to recover
the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee, resulting from personal injury sustained while in the
performance of duty. 2 Pay rate for compensation purposes is defined in section 8101(4) as the
monthly pay at the time of injury, the time disability begins, or the time disability recurs, if the
recurrence is more than six months after returning to full-time work, whichever is greater. 3

2

Id. at § 8102(a).

3

Id. at § 8101(4).

3

For occupational disease claims where the claimant remains exposed to the work factors
claimed, the date-of-injury pay rate is the rate of pay effective the date of the last exposure to
causal employment factors. 4
Section 8129(a) of FECA provides, in pertinent part, that when an overpayment has been
made to an individual under this subchapter because of an error of fact or law, adjustment shall be
made under regulations prescribed by the Secretary of Labor by decreasing later payments to which
an individual is entitled. 5
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$1,701.10 for the period December 29, 2018 through May 5, 2020 for which she was without fault,
because she received wage-loss compensation at an incorrect pay rate.
OWCP found that appellant received an overpayment of compensation because she
received wage-loss compensation at an inaccurate pay rate for the period December 29, 2018
through May 5, 2020. It paid her wage-loss compensation beginning December 29, 2018 using a
weekly pay rate of $1,238.71, effective that date, when the correct weekly pay rate was $1,151.13,
effective July 9, 2016. As previously noted, pay rate for compensation purposes is defined in
section 8101(4) of FECA as the monthly pay at the time of injury, the time disability begins, or
the time disability recurs, if the recurrence is more than six months after returning to full-time
work, whichever is greater. 6 As appellant’s date of injury, the date she was last exposed to the
accepted employment factors was July 8, 2016, she stopped work on July 9, 2016 and she had not
sustained recurrent disability more than six months after returning to full-time work as of
December 29, 2018, the correct pay rate was based upon appellant’s date of injury and disability.
Her weekly pay rate on the dates of injury and disability was $1,151.13.
As appellant received compensation based on the incorrect date-of-injury weekly pay rate
for the period December 29, 2018 through May 5, 2020, she received an overpayment of
compensation. 7
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period December 29, 2018 through May 5, 2020 and finds that an overpayment of compensation
in the amount of $1,701.10 was created.

4

See L.M., Docket No. 16-1305 (issued November 27, 2017).

5

Id. at § 8129(a).

6

Id. at § 8101(4).

7

See D.P., Docket No. 21-0327 (issued July 1, 2021); C.G., Docket No. 18-1655 (issued June 14, 2019); N.C.,
Docket No. 18-1070 (issued January 9, 2019); C.Y., Docket No. 18-0263 (issued September 14, 2018); E.E., Docket
No. 14-1908 (issued April 22, 2015).

4

LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience. 8
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP. 9 Section 10.437 of OWCP’s
implementing regulations provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his
or her position for the worse. 10 OWCP’s procedures provide that, to establish that a valuable right
has been relinquished, an individual must demonstrate that the right was in fact valuable, that he
or she was unable to get the right back, and that his or her action was based primarily or solely on
reliance on the payment(s) or on the notice of payment. 11
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 12
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because she has not shown that she needs substantially all of her current income to meet
ordinary and necessary living expenses. As her monthly household income of $2,845.52 exceeds
her monthly expenses of $2,325.57 by more than $50.00, in this case, $519.95, she has not shown
that she needs substantially all of her current income to meet current ordinary and necessary living
8

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see A.S., Docket No. 17-0606 (issued
December 21, 2017).
9

20 C.F.R. § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Federal (FECA) Procedure Manual, Pa rt 6 -- Debt Management, Initial Overpayment
Determinations, Chapter 6.400.4a(3) (September 2020). OWCP’s procedures further provide that assets must not
exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a spouse o r dependent, plus
$1,200.00 for each additional dependent. Id. at Chapter 6.400.4a(2).
10

20 C.F.R. § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

11

Supra note 9 at Chapter 6.400.4(d)(2) (September 2020).

12

20 C.F.R. § 10.436; see S.H., Docket No. 20-1585 (issued August 4, 2021).

5

expenses.13 Because appellant has not met the first prong of the two-prong test of whether recovery
of the overpayment would defeat the purpose of FECA, it is unnecessary for OWCP to consider
the second prong of the test based on her assets.
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because she has not shown, for the reasons noted above, that she would
experience severe financial hardship in attempting to repay the debt or that she relinquished a
valuable right or changed her position for the worse in reliance on the paymen t which created
the overpayment.14
Because appellant has not established that recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience, the Board finds that OWCP properly
denied waiver of recovery of the $1,701.10 overpayment.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$1,701.10 for the period December 29, 2018 through May 5, 2020 for which she was without fault
because she received wage-loss compensation at an incorrect pay rate. The Board further finds
that OWCP properly denied waiver of recovery of the overpayment.

13

20 C.F.R. § 10.437(a), (b).

14

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the June 24, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 10, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

